EXHIBIT 10.372







SUBLEASE AGREEMENT


THIS SUBLEASE AGREEMENT (this “Lease”) is entered into as of the 16th day of
January, 2015 (the “Execution Date”) by and among NORTHRIDGE HC&R PROPERTY
HOLDINGS, LLC, a Georgia limited liability company (“Prime Landlord”),
NORTHRIDGE HC&R NURSING, LLC, a Georgia limited liability company (“Landlord”)
and HIGHLANDS OF NORTH LITTLE ROCK JOHN ASHLEY, LLC, a Delaware limited
liability company (“Tenant”), for the improved real property described on
Exhibit “A-1” (the “Facility”), and the “Landlord Personal Property” associated
therewith described on Exhibit “A-2” (the Landlord Personal Property together
with the Facility, being collectively the “Premises”), which are used as a
licensed healthcare facility of the type described on Schedule 1 (the
“Business”). Certain capitalized terms used in this Lease are defined on Exhibit
“B”.


RECITALS
 
WHEREAS, Landlord is the tenant under that certain Facility Lease Agreement
dated as of April 1, 2012 (the “Prime Lease”), pursuant to which Landlord leases
the Premises from Prime Landlord, the owner of the Premises;


WHEREAS, Prime Landlord and Landlord are affiliated entities with common
ownership;


WHEREAS, Landlord desires to sublease the Premises to Tenant, and Tenant desires
to sublease the Premises from Landlord on the terms and conditions hereinafter
set forth;


WHEREAS, Tenant and Landlord have entered into an Operations Transfer Agreement
(the “Transfer Agreement”) as of the date hereof;


WHEREAS, Tenant’s affiliate, Aria Health Consulting, LLC (“AHC”) and Landlord’s
affiliate, AdCare Health Services, Inc. (“ADK”), have entered into a Consulting
Agreement (the “Consulting Agreement”) dated as of January 1, 2015, pursuant to
which AHC has agreed to provide consulting services to ADK and Landlord, as
ADK’s affiliate, until the Commencement Date (as hereinafter defined) or, if the
Term of this Lease does not commence, until the Failure of Conditions
Termination Date (as hereinafter defined); and


WHEREAS, Affiliates of Landlord desire to sublease other facilities related to
this transaction more particularly described in Schedule 1 (the “Related
Facilities”) to Affiliates of Tenant (the “Related Lease Affiliates”) pursuant
to subleases substantially similar to this Lease and dated concurrently herewith
(the “Related Leases”). The Related Facilities and the Facility shall be
referred to collectively herein as the “Portfolio”.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:



726709



--------------------------------------------------------------------------------



1.Term. The “Term” of this Lease is the Initial Term of five (5) years plus the
Renewal Term (if any). A “Lease Year” is the twelve (12) month period commencing
on the Commencement Date and each anniversary thereof during each year of the
Term. Provided the Conditions Precedent set forth in Section 2 below have been
satisfied or waived, the “Initial Term” commences on March 1, 2015 (the
“Commencement Date”) and ends on the last day of the sixtieth (60th) full
calendar month thereafter. The Term may be extended by Tenant for one (1)
separate renewal term of five (5) years (“Renewal Term”) if: (a) at least
one-hundred eighty (180) days prior to the end of the Initial Term, Tenant
delivers to Landlord a “Renewal Notice” indicating that Tenant desires to
exercise its right to extend this Lease for the Renewal Term; (b) there is no
then uncured Event of Default (as defined in Section 13 below) (i) as of the
date Landlord receives the Renewal Notice (the “Exercise Date”), or (ii) on the
last day of the Initial Term; and (c) all Related Lease Affiliates concurrently
deliver appropriate Renewal Notices exercising the renewal options for all
Related Leases. For purposes hereof, “Termination Date” shall mean the last day
of the Initial Term or the Renewal Term (if any) or the earlier date on which
this Lease may be terminated as provided herein. Upon receipt of a Renewal
Notice, the Prime Lease shall be extended automatically to the last day of the
Renewal Term.


2.Conditions Precedent.


1.Landlord’s Conditions Precedent. The duties and obligations of Landlord
pursuant to the terms of this Lease are and shall expressly be conditioned upon
the following (the “Conditions Precedent”), which may be waived, in whole or in
part, by Landlord in writing:


(a)Satisfaction of all of the conditions set forth in Section 4.1 of the
Transfer Agreement;


(b)Receipt by Tenant and all Related Lease Affiliates of adequate assurances
that all licenses and other approvals required by the State of Arkansas to
operate the Facility and all Related Facilities will be granted effective as of
March 1, 2015;


(c)Approval of this Lease by the Facility Mortgagee; and


(d)Completion and approval by Landlord in its sole discretion of all schedules
and exhibits to this Lease.


2.Tenant’s Conditions Precedent. The duties and obligations of Tenant pursuant
to the terms of this Lease are and shall expressly be conditioned upon the
following Conditions Precedent, which may be waived in whole or in part, by
Tenant in writing:


(a)Satisfaction of all of the conditions set forth in Section 4.2 of the
Transfer Agreement;


(b)Receipt by Tenant and all Related Lease Affiliates of adequate assurances
that all licenses and other approvals required by the State of Arkansas to
operate the Facility and all Related Facilities will be granted effective as of
March 1, 2015;


(c)Approval of this Lease by the Facility Mortgagee;

                        2

--------------------------------------------------------------------------------





(d)Delivery by Facility Mortgagee of a subordination, non-disturbance and
attornment agreement in form and substance reasonably acceptable to Tenant;


(e)Delivery by Prime Landlord of the Recognition Agreement in the form set forth
in Exhibit I attached hereto; and


(f)Completion and approval by Tenant in its sole discretion of all schedules and
exhibits to this Lease.


3.Failure of Conditions. If the Conditions Precedent shall not have been
satisfied or waived by February 27, 2015, either party may terminate this Lease
and the Transfer Agreement by written notice of termination (the “Termination
Notice”) delivered to the other party by February 27, 2015 (the “Failure of
Conditions Termination Date”). Upon termination of this Lease under the terms of
this Section 2, neither party hereto shall have any further claims or
obligations under this Lease or the Transfer Agreement, except those obligations
that expressly survive termination. Notwithstanding any provision of this
Section 2.3 to the contrary, if the parties are unable to agree upon the initial
Deferred Maintenance Items (as that term is defined in Section 9.2(c)(ii) below
for the River Valley Facility to be included on Exhibit “E”, the sole remedy of
the parties shall be to exclude the River Valley Facility from the Portfolio
4.

3.Rent. During the Term, Tenant shall pay in advance to Landlord on or before
the 1st day of each month after the Commencement Date (except for the first Rent
payment, which shall be made on or before March 15, 2015) the following amounts
as Rent (as defined below):


1.Initial Term Base Rent. During the first Lease Year of the Initial Term,
“Rent” shall be equal to Sixty Thousand and 00/100 Dollars ($60,000.00) per
month. During each subsequent Lease Year of the Initial Term, “Rent” shall be
equal to one-hundred two percent (102%) of the Rent due for the immediately
preceding Lease Year.


2.Renewal Term Base Rent. During the Renewal Term, “Rent” shall be equal to one
hundred three percent (103%) of the Rent due for the immediately preceding Lease
Year.


3.Additional Rent. In the event a disbursement is made by Landlord for a
Landlord Investment (as defined in Section 9.2(c) below) or a Capital
Improvement Project (as defined in Section 9.2(f) below) during any month, Rent
shall increase on the first day of the immediately succeeding calendar month by
one-twelfth (1/12th) of the amount equal to the product of: (i) the amount
disbursed for the Landlord Investment or Capital Improvement Project; and (ii)
nine percent (9%) (the “Annual Yield”).


4.Absolute Net Lease. Except as expressly set forth herein and in the Transfer
Agreement, all Rent payments shall be absolutely net to Landlord, free of any
and all Taxes (as defined below in Section 6), Other Charges (as defined below
in Section 6), and Tenant’s operating or other expenses of any kind whatsoever,
all of which shall be paid by Tenant. Except as expressly set forth herein and
in the Transfer Agreement, (i) Tenant shall continue to perform its obligations
under this Lease even if Tenant claims it has been damaged by Landlord, (ii)
Tenant shall at all times remain obligated under this Lease without any right

                        3

--------------------------------------------------------------------------------



of set-off, counterclaim, abatement, deduction, reduction or defense of any kind
(except as set forth in Sections 18 and 19 below) and (iii) Tenant’s sole right
to recover damages against Landlord under this Lease shall be to prove such
damages in a separate action. Pursuant to the Transfer Agreement, and
notwithstanding anything herein to the contrary, Landlord and Tenant acknowledge
and agree that Tenant may offset any recoupment of Medicare, Medicaid, or any
other Losses (as that term is defined in the Transfer Agreement) against Rent;
provided, that Tenant shall promptly notify Landlord of the offset and the
reason therefor. Notwithstanding anything herein to the contrary, Landlord and
Tenant hereby acknowledge and agree that Tenant’s obligations hereunder shall be
conditioned upon the Prime Lease continuing to be in full force and effect for
the Term of this Lease.


5.Payment Terms. All Rent and other payments to Landlord hereunder shall be paid
by wire transfer in accordance with Landlord’s wire transfer instructions
attached hereto as Exhibit “C”, or as otherwise directed by Landlord from time
to time.


4.Security Deposit. Tenant shall deposit with Landlord and maintain during the
Term a sum equal to the base Rent for the first month of Initial Term as a
security deposit (the “Security Deposit”) which Landlord shall hold as security
for the full and faithful performance by Tenant of every material term,
provision, obligation and covenant under this Lease and subject to the terms and
conditions of this Lease. The Security Deposit shall be paid to Landlord in six
(6) equal monthly installments beginning on the Commencement Date. The Security
Deposit may be deposited by Landlord into an interest-bearing account, which
interest shall accrue for the sole benefit of Landlord and not Tenant. The
Security Deposit shall not be considered an advance payment of Rent (or of any
other sum payable by Tenant under this Lease) or a measure of Landlord’s damages
in case of a default by Tenant. The Security Deposit shall not be considered a
trust fund, and Tenant expressly acknowledges and agrees that Landlord is not
acting as a trustee or in any fiduciary capacity in controlling or using the
Security Deposit. Unless required by law, Landlord shall have no obligation to
maintain the Security Deposit separate and apart from Landlord’s general and/or
other funds. If Tenant defaults in respect of any of the terms, provisions,
covenants and conditions of this Lease (or if there is a default by any Related
Lease Affiliate under any Related Lease), Landlord may, but shall not be
required to, in addition to and not in lieu of any other rights and remedies
available to Landlord, apply all or any part of the Security Deposit to the
payment of any sum in default, or any other sum that Landlord may expend or be
required to expend by reason of Tenant’s default, including but not limited to,
any damages or deficiency in reletting the Premises. Whenever, and as often as,
Landlord has applied any portion of the Security Deposit to cure Tenant’s
default hereunder, or under any Related Lease, Tenant shall, within ten (10)
business days after Notice from Landlord, deposit additional money with Landlord
sufficient to restore the Security Deposit to the full amount then required to
be deposited with Landlord and Tenant’s failure to do so shall constitute an
Event of Default without any further Notice. If Landlord transfers or assigns
its interest under this Lease, Landlord shall assign the Security Deposit to the
new landlord and thereafter Landlord shall have no further liability for the
return of the Security Deposit, and Tenant agrees to look solely to the new
landlord for the return of the Security Deposit, provided that Landlord and the
new landlord execute an assignment of Security Deposit and provide Tenant with a
copy of same. Tenant agrees that it will not assign or encumber or attempt to
assign or encumber the Security Deposit. Landlord, its successors and assigns
shall return the Security Deposit (within ten (10) business days following the
Termination Date) to the last tenant in possession of the Premises at the last
address for which Notice is to be given by such tenant and Landlord thereafter
shall be relieved of any liability

                        4

--------------------------------------------------------------------------------



therefor, regardless of one or more assignments of this Lease or any such actual
or attempted assignment or encumbrances of the Security Deposit.


5.Late Charges. The late payment of Rent or other amounts due under this Lease
will cause Landlord to lose the use of such money and incur administrative and
other expenses not contemplated under this Lease. While the exact amount of the
foregoing is difficult to ascertain, the parties agree that as a reasonable
estimate of fair compensation to Landlord, if Rent or any other amount is not
paid within (a) five (5) days after the due date for such payment, then Tenant
shall thereafter pay to Landlord on demand a late charge equal to three percent
(3%) of such delinquent amounts, and (b) ten (10) days after the due date for
such payment, such unpaid amount shall accrue interest from such date at the
rate of five percent (5%) per annum (the “Agreed Rate”).


6.Taxes and Other Charges. At the commencement and at the expiration of the
Term, all Taxes and Other Charges shall be prorated. Landlord shall promptly
forward to Tenant copies of all bills and payment receipts for Taxes or Other
Charges received by it. Subject to Landlord’s obligations to make payments from
the impound deposits made by Tenant pursuant to Section 6.2 below, Tenant shall
pay and discharge (including the filing of all required returns), prior to
delinquency or imposition of any fine, penalty, interest or other cost
(“Penalty”), (a) “Taxes”, consisting of any real property and other taxes and
assessments levied or assessed with respect to the Premises, and (b) “Other
Charges”, consisting of any utilities and other costs and expenses of the
Business or any portion of the Premises and all other charges, obligations or
deposits assessed against any portion of the Premises during the Term. Tenant
shall pay the foregoing when due and before any Penalty, but may pay the
foregoing in permitted installments (whether or not interest accrues on the
unpaid balance). Notwithstanding the foregoing, there shall be excluded from the
definition of Taxes, and Tenant shall not be responsible for paying, any income
taxes, gross receipts taxes, personal property taxes on the Landlord Personal
Property, excess profit taxes, excise taxes, franchise taxes, capital stock
taxes, transfer taxes or other taxes or assessments personal in nature to
Landlord whether or not based in whole or in part on the Rent payable hereunder.
Further, in no event shall Tenant be responsible for any assessments in
connection with the initial development or construction of the Facility. Within
ten (10) days of its receipt of Landlord’s written notice of payment, Tenant
shall pay Landlord an amount equal to any Taxes or Penalty that Landlord at any
time is assessed or otherwise becomes responsible and for which Tenant is liable
under this Lease. However, nothing in this Lease shall obligate Tenant to pay
penalties incurred as a result of Landlord’s failure to timely forward bills to
Tenant. Notwithstanding anything to the contrary contained herein, Tenant shall
not be responsible for any Taxes or Other Charges which accrue prior to the
Commencement Date, it being understood that any such Taxes or Other Charges
shall be the responsibility of and shall be promptly paid by Landlord prior to
delinquency.


1.Protests. Tenant has the right, but not the obligation, in good faith to
protest or contest (a “Protest”) in whole or in part (a) the amount or payment
of any Taxes or Other Charges, and (b) the existence, amount or validity of any
Lien (as defined in Section 9.1), by appropriate proceedings sufficient to
prevent its collection or other realization and the sale, forfeiture or loss of
any portion of the Premises or Rent to satisfy it (so long as Tenant provides
Landlord with reasonable security to assure the foregoing). Tenant shall
diligently prosecute any such Protest at its sole cost and expense and pay such
Taxes, Other Charges or Lien. Landlord and Prime Landlord shall cooperate fully
in any Protest that involves an amount assessed against it.

                        5

--------------------------------------------------------------------------------





2.Impound. If required by the Facility Mortgagee or upon Landlord’s written
notice to Tenant during the Term, Landlord may require Tenant to pay with each
Rent payment a deposit of one-twelfth (1/12th) of the amount required to
discharge the annual amount of real property Taxes secured by a Lien encumbering
any portion of the Premises as and when they become due. The deposits shall not
bear interest nor be held by Landlord in trust or as an agent of Tenant, but
rather shall be applied to the payment of the related obligations. Provided that
the impound deposits are then sufficient for payment of the applicable
obligations, (a) the amounts held by Landlord shall be applied by Landlord
directly to the payment of the related obligations in a timely fashion and prior
to the imposition of any Penalty, and (b) if any Penalty results from Landlord’s
failure to timely make any such payment, such Penalty shall be borne by
Landlord. If at any time within thirty (30) days prior to the due date the
deposits shall be insufficient for the payment of the obligation in full, Tenant
shall within ten (10) days after demand deposit the deficiency with Landlord. If
deposits are in excess of the actual obligation, the required monthly deposits
for the ensuing Lease Year shall be reduced proportionately and any such excess
at the end of the final Lease Year shall be refunded to Tenant within thirty
(30) calendar days. Tenant shall forward to Landlord or its designee all Tax
bills, bond and assessment statements as soon as they are received. If Landlord
transfers this Lease, it shall transfer all such deposits to the transferee, and
Landlord shall thereafter have no liability of any kind with respect thereto.
Notwithstanding anything to the contrary contained herein, in no event shall
funds impounded by Tenant for Taxes be used to pay any taxes accrued prior to
the Commencement Date.


3.Tax Treatment; Reporting. Landlord and Tenant each acknowledges that each
shall treat this transaction as a true lease for state law purposes and shall
report this transaction as a lease for Federal income tax purposes.  For Federal
income tax purposes each shall report this Lease as a true lease with Landlord
as the owner of the Premises and Tenant as the lessee of such Premises
including: (a) treating Landlord as the owner of the property eligible to claim
depreciation deductions under Section 167 or 168 of the Internal Revenue Code of
1986 (the “Code”) with respect to the Premises; (b) Tenant reporting its Rent
payments as rent expense under Section 162 of the Code; and (c) Landlord
reporting the Rent payments as rental income. For the avoidance of doubt,
nothing in this Lease shall be deemed to constitute a guaranty, warranty or
representation by either Landlord or Tenant as to the actual treatment of this
transaction for state law purposes and for federal income tax purposes.


7.Insurance. All insurance provided for in this Lease shall (i) name Landlord
and Prime Landlord as additional insureds and, for the property insurance
policies, Prime Landlord as the owner, (ii) be on an “occurrence” basis, or if
claims made, include a provision whereby tail coverage costs are specified upon
policy inception, (iii) cover all of Tenant’s operations at the Facility, (iv)
provide that the insurer will endeavor to provide not less than ten (10) days
prior written notice to Landlord before the policy may be canceled and (v) be
primary and provide that any insurance with respect to any portion of the
Premises maintained by Landlord is excess and noncontributing with Tenant’s
insurance. The property policy(ies) shall also name the Landlord, Prime Landlord
and Facility Mortgagee as loss payee. The parties hereby waive as to each other
all rights of subrogation which any insurance carrier, or either of them, may
have by reason of any provision in any policy issued to them, provided such
waiver does not thereby invalidate such policy. Original policies or
satisfactory insurer certificates evidencing the existence of the insurance
required by this Lease and showing the interest of Landlord and Facility
Mortgagee shall be provided to Landlord prior to the

                        6

--------------------------------------------------------------------------------



commencement of the Term or, for a renewal policy, not less than ten (10) days
prior to the expiration date of the insurance policy being renewed. If Landlord
is provided with a certificate, it may demand that Tenant provide a complete
copy of the related policy within ten (10) days of policy issuance. Tenant shall
be permitted to keep all insurance required hereunder under blanket policies
covering the Premises and other facilities owned or operated by Tenant or its
Affiliates. During the Term, Tenant shall maintain the following insurance and
any claims thereunder shall be adjudicated by and at the expense of it or its
insurance carrier:


(a)Property Insurance with respect to the Facility against loss or damage from
all causes under standard “all risk” property insurance coverage with an agreed
amount endorsement (such that the insurance carrier has accepted the amount of
coverage and has agreed that there will be no co-insurance penalty), without
exclusion for fire, lightning, windstorm, explosion, smoke damage, vehicle
damage, sprinkler leakage, flood, vandalism, earthquake, malicious mischief or
any other risks normally covered under an extended coverage endorsement, in
amounts that are not less than the actual replacement value of the Facility and
all Landlord and Tenant Personal Property associated therewith (including the
cost of compliance with changes in zoning and building codes and other laws and
regulations, demolition and debris removal and increased cost of construction).
Additionally, if the Facility contains steam boilers, steam pipes, steam
engines, steam turbines or other high pressure vessels, insurance with an agreed
amount endorsement (such that the insurance carrier has accepted the amount of
coverage and has agreed that there will be no co-insurance penalty), covering
the major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Facility, in an amount equal to one hundred percent (100%) of the full
replacement cost of the Facility, which policies shall insure against physical
damage to and loss of occupancy and use of the Facility arising out of an
accident or breakdown covered thereunder;


(b)Business Interruption and Extra Expense Coverage with respect to the Facility
for loss of rental value for a period not less than eighteen (18) months,
covering perils consistent with the requirements of Section 7(a), and including
either an agreed amount endorsement or a waiver of any co-insurance provisions,
so as to prevent Tenant, Landlord and any other insured thereunder from being a
co-insurer, and providing that any covered loss thereunder shall be payable to
Tenant;


(c)Commercial General Public Liability Coverage with respect to the Facility
(including products liability and broad form coverage) against claims for bodily
injury, death or property damage occurring on, in or about the Facility,
affording the parties protection in amounts required by the Facility Mortgagee
(and Landlord agrees to negotiate the terms of such requirements with the
Facility Mortgagee), but in no event greater than $1,000,000.00 per
occurrence/$3,000,000.00 in the aggregate, naming Landlord as additional
insured;


(d)Professional Liability Coverage with respect to the Facility, providing for
claims specifically relating to patient care and services provided by the
Facility staff, its contractors and all related parties, to include coverage for
medical directors with regard to their administrative duties provided to the
Facility, with limits in amounts required by the Facility Mortgagee (and
Landlord agrees to negotiate the terms of such requirements with the Facility
Mortgagee), but in no event greater than $1,000,000.00 per
occurrence/$3,000,000.00

                        7

--------------------------------------------------------------------------------



in the aggregate, naming Landlord as an additional insured. If such coverage is
purchased on a claims made basis, Tenant must show proof of the ability to
purchase tail coverage to last through the statute of limitations, upon the
Termination Date; and


(e)Workers’ Compensation and Employers Liability Insurance with respect to the
Facility for injuries sustained by Tenant’s employees in the course and scope of
their employment, as well as volunteers, and otherwise consistent with all
applicable state law and meeting all other legal requirements.


Notwithstanding anything to the contrary contained herein, if during the first
Lease Year only the premiums for the policies required in subsections (c) and
(d) above shall exceed the State of Arkansas’ maximum allowable premiums (for
purposes of Medicaid reimbursement) (the “Reimbursement Threshold”), then any
such excess premium over the Reimbursement Threshold shall be split equally
between Landlord and Tenant, and Landlord’s share of such excess premium shall
be reflected as an offset in the Rent then due from Tenant.
8.Use, Regulatory Compliance and Pre-Existing Conditions.


1.Permitted Use; Qualified Care. Except in the event of casualty or a Taking as
provided in Sections 18 and 19 below, Tenant shall continuously use and occupy
the Facility during the Term as a licensed facility engaged in the Business
described on Schedule 1 with not less than the applicable number of beds shown
on Schedule 1, and for ancillary services relating thereto, which may include
hospice, therapy, adult day care, home care and other healthcare services, but
for no other purpose (collectively, the “Permitted Use”). Tenant shall provide
care, treatment and services to all residents of the Facility in a manner
consistent with all applicable laws. Notwithstanding any common law or statutory
right, Tenant agrees not to transfer, move or otherwise take action that reduces
licensed bed complement of the Facility and Tenant agrees not to take any of the
licensed beds out of service or move the beds to a different location.


2.Regulatory Compliance. Tenant, the Facility and the Premises shall comply in
all material respects with all licensing and other laws and all covenants,
conditions, restrictions and other use or maintenance requirements applicable to
the Business conducted thereon and, to the extent applicable, all Medicare,
Medicaid and other third-party payor certification requirements, including
timely filing properly completed cost and other required reports, timely paying
all expenses shown thereon, and ensuring that the Facility continues to be
certified for participation in Medicare and Medicaid (if applicable) throughout
the Term and when it is returned to Landlord, all without any suspension,
revocation, decertification or other material limitation. Further, Tenant shall
not commit any act or omission that would in any material way violate any
certificate of occupancy affecting the Facility, result in closure of the
Business conducted at the Facility or result in the sale or transfer of all or
any portion of any related certificate of need (if applicable), bed rights or
other similar certificate or license. All inspection fees, costs and charges
associated with a change of such licensure or certification shall be borne
solely by Landlord. Notwithstanding the foregoing or any other language to the
contrary in this Lease, the parties understand and agree that certain
deficiencies or situations of non-compliance with various regulatory
requirements are likely to occur from time to time in the normal course of
business. Such occurrences will not constitute a breach or default by Tenant
under this Lease provided that: (i) Tenant diligently takes all reasonable
actions in a timely manner to cure such deficiencies or situations of
non-compliance and effectuates such

                        8

--------------------------------------------------------------------------------



cure to the extent the same can be practicably accomplished; (ii) the
occurrences do not otherwise result in the loss of Tenant’s ability to operate
the Facility for the Permitted Use; and (iii) no Event of Default exists with
respect to the non-payment of Rent.


9.Acceptance, Maintenance, Upgrade, Alteration and Environmental.


1.Acceptance “AS IS”; No Liens. Tenant acknowledges that its Affiliates are
presently engaged in operations similar to those to be conducted at the Facility
and has expertise in such industry and, in deciding to enter into this Lease,
has not relied on any representations or warranties, express or implied, of any
kind from Landlord, other than as set forth in the Transfer Agreement. Tenant
has investigated the Premises, has selected the Premises to its own
specifications, has concluded that no improvements or modifications to them are
required in order to operate the Facility, and subject to the initial Deferred
Maintenance Items pursuant to Section 9.2(c)(ii) below and the items set forth
in Exhibit “D” attached hereto, accepts the Facility and the Premises on an “AS
IS” basis and (except as set forth in the Transfer Agreement) assumes all
responsibility and cost for the correction of any observed or unobserved
deficiencies or violations. Notwithstanding its right to Protest set forth in
Section 6.1, Tenant shall not cause or permit any lien, levy or attachment to be
placed or assessed against any portion of the Premises or the operation thereof
(a “Lien”) for any reason, provided that nothing in this Lease shall require
Tenant to keep the Premises free of liens that may be filed as a result of Prime
Landlord’s or Landlord’s action or omissions.


Notwithstanding any other provisions of this Lease, Prime Landlord represents
and warrants to Tenant that it has sufficient good and marketable title to the
Premises, and Landlord represents and warrants to Tenant that it has a
sufficient good and marketable leasehold estate in the Premises, to perform
their respective obligations under this Lease.


2.Maintenance Obligations.


(a)Tenant’s Obligations Generally. Subject to the provisions of Section 6.1 of
the Transfer Agreement and subsections (b) through (f) below, Tenant shall (i)
keep and maintain the Premises and the Facility in good appearance, repair and
condition and maintain proper housekeeping, (ii) promptly make all repairs
(interior and exterior, structural and nonstructural, ordinary and
extraordinary, foreseen and unforeseen) necessary to keep the Facility in good
and working order and condition and in substantial compliance with all
applicable requirements and laws relating to the business conducted thereon,
including if applicable, certification for participation in Medicare and
Medicaid, and (iii) keep and maintain all Landlord and Tenant Personal Property
in good condition, ordinary wear and tear excepted, and repair and replace such
property consistent with prudent industry practice as required under this Lease.


(b)Landlord’s Obligations. Landlord and Prime Landlord shall during the Term
hereof be responsible for all utility lines from point of entry into the
Premises to the public mains or distribution lines.


(c)Landlord Investment.


i.Change in Regulation. If during the Term any governmental authority implements
a new regulation or changes its interpretation or

                        9

--------------------------------------------------------------------------------



enforcement of existing regulations (including any life safety, fire code or
other laws or regulations) which necessitates repairs, renovations or other
improvements to the Facility (each a “Required Improvement” and collectively,
the “Required Improvements”), Tenant shall bear the cost of such Required
Improvements up to a maximum of $50,000.00 in any Lease Year. If the cost of the
Required Improvements in any Lease Year exceeds $50,000.00, Landlord shall pay
the amount exceeding $50,000.00 (such excess, the “Landlord Investment”);
provided, however, Tenant shall pay the Annual Yield on the Landlord Investment
in accordance with the terms and conditions of Section 3.3 above.
 
ii.Deferred Maintenance. The parties acknowledge and agree that as of the
Execution Date there are certain identified items of deferred maintenance at the
Premises, as listed in Exhibit “E” attached hereto and made a part hereof (each
a “Deferred Maintenance Item” and together, the “Deferred Maintenance Items”).
The parties hereby agree that Landlord shall complete such Deferred Maintenance
Items prior to the Commencement Date at Landlord’s sole expense. The parties
hereby agree that Landlord shall either complete such Deferred Maintenance Items
prior to the Commencement Date at Landlord’s sole expense or, at Tenant’s
election, such funds shall be paid to Tenant to utilize among the Related
Facilities up to the total of the amount of all immediate costs listed on
Exhibit “E”.


(d)Licensing Survey Deficiency. If there is a cost required to be incurred to
cure any deficiencies or violations of applicable regulation during the first
Lease Year relating to the pre-Commencement Date operation or ownership of the
Facility identified in any survey or re-licensing inspection by any governmental
authority, which deficiencies or violations are required by any such
governmental authority to be resolved as a condition to Tenant obtaining or
maintaining any governmental approvals (a “Licensing Survey Deficiency”), then
Landlord shall bear such cost and expenses relating to such Licensing Survey
Deficiency (and Tenant shall have no obligation to pay the Annual Yield on such
amount).


(e)Asbestos Containing Materials. To the extent any of Tenant’s repairs,
maintenance or Alterations (as defined below), including any Required
Improvement or Deferred Maintenance Item, require the abatement, removal,
disposal or encapsulation of asbestos containing materials (“ACM”) at the
Facility, Landlord shall bear all costs and expenses relating to such ACM (and
Tenant shall have no obligation to pay the Annual Yield on such amount).


(f)Capital Improvement Projects. Landlord hereby agrees to consider and, subject
to Landlord’s approval, to make available to Tenant on the terms and conditions
set forth in this Section 9.2(f) funds for specified capital improvement
projects (each a “Capital Improvement Project” and collectively, the “Capital
Improvement Projects”). Tenant shall obtain Landlord’s prior written consent for
all Capital Improvement Projects, which consent shall be given or withheld in
Landlord’s sole discretion. As a condition precedent to any disbursement to
Tenant for a Capital Improvement Project, Tenant shall provide to Landlord a
written request describing in detail the Capital Improvement Project(s) for
which funding is sought and such information concerning the details, plans,
specifications, scope, cost and payment of such Capital Improvement Projects as
required by Landlord including, without limitation, such lien waivers and
releases from all parties furnishing materials and/or services for the Capital
Improvement Projects and such other documents as Facility Mortgagee

                        10

--------------------------------------------------------------------------------



may require. Upon approval of the specified Capital Improvement Project by
Landlord in its sole discretion and the completion and documentation of any such
Capital Improvement Project by Tenant, monthly Rent shall increase in accordance
with the terms and conditions of Section 3.3 above.


3.Alterations by Tenant. Tenant may alter, improve, exchange, replace, modify or
expand (collectively, “Alterations”) the Facility, equipment or appliances on
the Premises from time to time as it may determine is desirable for the
continuing and proper use and maintenance of the Premises; provided, that any
Alterations in excess of One Hundred Thousand Dollars ($100,000.00) with respect
to the Facility in any rolling twelve (12) month period shall require Landlord’s
prior written consent, which shall not be unreasonably withheld, delayed, or
conditioned. All Alterations shall immediately become a part of the Premises and
the property of Landlord subject to this Lease. Except as otherwise provided in
Section 9.2, the cost of all Alterations or other purchases, whether undertaken
as an on-going licensing, Medicare, Medicaid or other regulatory requirement, or
otherwise, shall be borne solely by Tenant. All Alterations shall be done in a
good and workmanlike manner in compliance with all applicable laws and the
insurance required under this Lease.


4.Hazardous Materials. Tenant’s use of the Premises shall comply with all
Hazardous Materials Laws, except for any items set forth on Exhibit “D”. If any
Environmental Activities occur or are suspected to have occurred in violation of
any Hazardous Materials Laws by Tenant during the Term or if Tenant has received
notice of any Hazardous Materials Claim against any portion of the Premises as a
result of Tenant’s acts or omissions during the Term, Tenant shall promptly
obtain all permits and approvals necessary to remedy any such actual or
suspected problem through the removal of Hazardous Materials or otherwise, and
upon Landlord’s approval of the remediation plan, remedy any such problem to the
satisfaction of Landlord and all applicable governmental authorities, in
accordance with all Hazardous Materials Laws and good business practices. During
the Term, Tenant shall immediately advise Landlord in writing of: (a) any
Environmental Activities in violation of any Hazardous Materials Laws; (b) any
Hazardous Materials Claims against Tenant or any portion of the Premises; (c)
any remedial action taken by Tenant in response to any Hazardous Materials
Claims or any Hazardous Materials on, under or about any portion of the Premises
in violation of any Hazardous Materials Laws; (d) Tenant’s discovery of any
occurrence or condition on or in the vicinity of any portion of the Premises
that materially increase the risk that any portion of the Premises will be
exposed to Hazardous Materials; and (e) all communications to or from Tenant,
any governmental authority or any other Person relating to Hazardous Materials
Laws or Hazardous Materials Claims with respect to any portion of the Premises,
including copies thereof. Landlord shall have the right, and except for any
items noted on Exhibit “D” at Tenant’s sole cost and expense (including, without
limitation, Landlord’s reasonable attorneys’ fees and costs) and with counsel
chosen by Landlord, to join and participate in, as a party if it so elects, any
legal proceedings or actions initiated in connection with any Hazardous
Materials Claims. Landlord represents and warrants to Tenant that: (i) to
Landlord’s knowledge, there are not pending claims or causes of action arising
out or relating to the Facility or the Premises as of the Commencement Date; and
(ii) to Landlord’s knowledge, no Environmental Activities in violation of any
Hazardous Materials Laws have occurred prior to the Commencement Date which have
not been remedied in full. Notwithstanding anything to the contrary contained
herein, in no event shall Tenant be responsible for conditions of the Premises
in existence prior to the Commencement Date, and, if required by law, Landlord

                        11

--------------------------------------------------------------------------------



hereby agrees to remedy any such actual or suspected problem through the removal
of Hazardous Materials at Landlord’s sole cost and expense.


10.Tenant Property. Tenant shall obtain and install all items of furniture,
fixtures, supplies and equipment not included as Landlord Personal Property as
shall be necessary or reasonably appropriate to operate the Facility in
compliance with this Lease (“Tenant Personal Property”, which collectively with
the “Tenant Intangible Property” shall be referred to herein as “Tenant
Property”.) As used herein, “Tenant Intangible Property” means all the following
at any time owned by Tenant in connection with its use of any portion of the
Premises: Medicare, Medicaid and other accounts and proceeds thereof; rents,
profits, income or revenue derived from such operation or use; all documents,
chattel paper, instruments, contract rights (including contracts with residents,
employees and third-party payors), deposit accounts, general intangibles and
chooses in action; refunds of any Taxes or Other Charges for periods of time
during the Term; and licenses and permits necessary or desirable for Tenant’s
use of any portion of the Premises, including licensed Medicaid beds (if
applicable). Except as may be allowed under common law, Landlord shall have no
lien or security interest in or to the Tenant Property, and any such common law
lien or security interest of Landlord shall be automatically subordinate to the
lien and security interest of any third party lender providing to Tenant a
working capital line of credit for financing the Tenant Property (a “Tenant
Financing”), whether such Tenant Financing exists as of the Commencement Date or
future Tenant Financing, and no further instrument of subordination shall be
required. Notwithstanding and in addition to the foregoing, with respect to a
Tenant Financing, Landlord and Prime Landlord agree, at Tenant’s request, to
execute such instruments as are reasonably requested by Tenant or Tenant’s
lender providing the Tenant Financing to evidence Landlord’s and/or Prime
Landlord’s waiver of any statutory landlord’s lien or similar lien, or other
security interest on the Tenant Property.


11.Financial, Management and Regulatory Reports. Tenant shall provide Landlord
with the reports listed in Exhibit “F” at the time described therein, and such
other information about it or the operations of the Premises and Business as
Landlord may reasonably request from time to time, including such information
requested in connection with any financing of the Premises sought by Landlord.
All financial information provided by Tenant shall be prepared in accordance
with generally accepted accounting principles consistently applied and shall be
submitted electronically in the form of unrestricted, unlocked “.xls”
spreadsheets created using Microsoft Excel (2003 or newer editions). If Tenant
or any Related Lease Affiliate becomes subject to any reporting requirements of
the Securities and Exchange Commission (“SEC”) during the Term, it shall
concurrently deliver to Landlord such reports as are delivered pursuant to
applicable securities laws. Similarly, should Landlord or its parent, AdCare
Health Systems, Inc., be subject to any particular reporting requirements of the
SEC during the Term for which it needs reports, documentation or other
information from Tenant, Tenant agrees to use its commercially reasonable
efforts to deliver such reports, documentation and information within ten (10)
days after Landlord’s request for the same.


12.Representations and Warranties. Each party represents and warrants to the
other that: (a) this Lease and all other documents executed or to be executed by
it in connection herewith have been duly authorized and shall be binding upon
it; (b) it is duly organized, validly existing and in good standing under the
laws of the state of its formation and is duly authorized and qualified to
perform this Lease within the state where the Facility is located; and (c)
neither

                        12

--------------------------------------------------------------------------------



this Lease nor any other document executed or to be executed in connection
herewith violates the terms of any other agreement of such party.


13.Events of Default. So long as there is no Event of Default, Tenant shall
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Tenant or pursuant to
Sections 18 or 19. The occurrence of any of the following events will constitute
an “Event of Default” on the part of Tenant, and there shall be no cure period
therefor except as otherwise expressly provided:


(a)Tenant’s failure to pay (i) any Rent within five (5) business days after such
Rent is due or (ii) any Taxes, Other Charges or other required payments when
due; provided Tenant has received written information relating to such Taxes or
Other Charges;


(b)(i) The revocation, suspension or material limitation of any license required
for the operation of the Facility or the certification of the Facility for
provider status under Medicare or Medicaid, if applicable; provided, however, if
any revocation, suspension or limitation is curable by Tenant it shall not
constitute an Event of Default if Tenant promptly provides to Landlord, copies
of any such notices and Tenant’s plan of correction and commences to cure such
breach and thereafter diligently pursues such cure to the completion thereof or
until a final adjudication by the relevant governmental agency with no
opportunity for further appeal by Tenant; (ii) the closure of a material portion
of the Business other than during a period of repair or reconstruction following
damage or destruction thereto or a Taking (as hereinafter defined); (iii) the
sale or transfer of all or any portion of any certificate of need, bed rights or
other similar certificate or license relating to the Facility; or (iv) the use
of any portion of the Facility other than for the Permitted Use;


(c)Any material suspension, termination or restriction placed upon Tenant with
respect to the Premises or the ability to admit residents or patients at the
Facility (e.g., an admissions ban or non-payment for new admissions by Medicare
or Medicaid resulting from an inspection survey, if applicable); provided,
however, if any such material suspension or restriction is curable by Tenant it
shall not constitute an Event of Default if Tenant promptly commences to cure
such breach and thereafter diligently pursues such cure to the completion
thereof or until a final adjudication by the relevant governmental agency with
no opportunity for further appeal by Tenant;


(d)A material default by any Related Lease Affiliate under any Related Lease
which is not cured within any applicable cure period specified therein;


(e)Any material misrepresentation by Tenant under this Lease or material
misstatement or omission of fact in any written report, notice or communication
from Tenant to Landlord;


(f)The failure to perform or comply with the provisions of Sections 7 or 17;


(g)(i) Tenant shall generally not pay its debts in accordance with specified
payment terms or shall admit in writing its inability to pay its debts
generally, or shall make an assignment of all or substantially all of its
property for the benefit of creditors; or (ii) a receiver, trustee or liquidator
shall be appointed for Tenant or the Facility, if within five (5)

                        13

--------------------------------------------------------------------------------



business days of such appointment Tenant does not inform Landlord in writing
that it intends to cause such appointment to be discharged or such discharge is
not diligently prosecuted to completion within sixty (60) days after the date of
such appointment; (iii) the filing by Tenant of a voluntary petition under any
federal bankruptcy or state law to be adjudicated as bankrupt or for any
arrangement or other debtor’s relief; or (iv) the involuntary filing of such a
petition against Tenant by any other party, unless Tenant within five (5)
business days of such filing informs Landlord in writing of its intent to cause
such petition to be dismissed, such dismissal is diligently prosecuted and such
petition is dismissed within ninety (90) days after filing; or


(h)The failure to perform or comply with any other provision of this Lease not
requiring the payment of money unless (i) within five (5) business days of
Tenant’s receipt of a notice of default from Landlord, Tenant gives Landlord
notice of its intent to cure such default; and (ii) Tenant cures it either (x)
within thirty (30) days after such notice from Landlord or (y) if such default
cannot with due diligence be so cured because of the nature of the default or
delays beyond the control of Tenant and cure after such period will not have a
material adverse effect upon the Premises or the Business, then such default
shall not constitute an Event of Default if Tenant uses its reasonable best
efforts to cure such default by promptly commencing and diligently pursuing such
cure to the completion thereof and cures it within ninety (90) days after such
notice from Landlord.


14.Remedies. Upon the occurrence and during the continuance of an Event of
Default, Landlord may exercise all rights and remedies under this Lease and the
laws of the state where the Facility is located that are available to a lessor
of real and personal property in the event of a default by its lessee, and as to
the Tenant Property, all remedies granted under the laws of such state(s) to a
secured party under its Uniform Commercial Code. Landlord shall have no duty to
mitigate damages unless required by applicable law and shall not be responsible
or liable for failure to relet the Premises or to collect any rent due upon any
such reletting. Tenant shall pay Landlord, immediately upon demand, all
reasonable expenses incurred by it in obtaining possession and reletting any of
the Premises, including fees, commissions and costs of attorneys, architects,
agents and brokers.


1.General. Without limiting the foregoing, Landlord shall have the right (but
not the obligation) to do any of the following during an Event of Default: (a)
sue for the specific performance of any covenant of Tenant as to which it is in
breach including the acceleration of all Rent which would have accrued after
such termination and all obligations and liabilities of Tenant under this Lease
which survive the termination of the Term; (b) enter upon any portion of the
Premises, terminate this Lease, dispossess Tenant from the Premises through
appropriate legal procedures and/or collect money damages by reason of Tenant’s
breach including the acceleration of all Rent which would have accrued after
such termination and all obligations and liabilities of Tenant under this Lease
which survive the termination of the Term; (c) elect to leave this Lease in
place and sue for Rent and other money damages as the same come due; and (d)
(after repossession of the Premises pursuant to clause (b) above and whether or
not this Lease has been terminated) relet any portion of the Premises to such
tenant(s), for such term(s) (which may be greater or less than the remaining
balance of the Term), rent, conditions (which may include concessions or free
rent) and uses as it may determine in its sole discretion and collect and
receive any rents payable by reason of such reletting.
 

                        14

--------------------------------------------------------------------------------



2.Remedies Cumulative; No Waiver. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy,
and each and every right and remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. Any notice or cure period provided herein shall run concurrently with
any provided by applicable law. No failure of Landlord to insist at any time
upon the strict performance of any provision of this Lease or to exercise any
option, right, power or remedy contained herein shall be construed as a waiver,
modification or relinquishment thereof as to any similar or different breach
(future or otherwise) by Tenant. Landlord’s receipt of and Tenant’s payment of
any rent or other sum due hereunder (including any late charge) with knowledge
of any breach shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision of this Lease shall be effective unless expressed in a
writing signed by it.


3.Performance of Tenant’s Obligations. If Tenant at any time shall fail to make
any payment or perform any act on its part required to be made or performed
under this Lease, then Landlord may, without waiving or releasing Tenant from
any obligations or default hereunder, make such payment or perform such act for
the account and at the expense of Tenant after delivering Tenant thirty (30)
days’ notice with an opportunity to cure, and enter upon any portion of the
Premises for the purpose of taking all such action as may be reasonably
necessary. No such entry shall be deemed an eviction of Tenant. All sums so paid
by Landlord and all necessary and incidental costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
performance of any such act by it, together with interest at the Agreed Rate (as
defined in Section 5 hereof) from the date of the making of such payment or the
incurring of such costs and expenses, shall be payable by Tenant to Landlord
upon Landlord’s written demand therefor.


15.Provisions on Termination.


1.Surrender of Possession. On the Termination Date, Tenant shall deliver to
Landlord or its designee possession of (a) the Facility and associated Landlord
Personal Property in a neat and clean condition and in as good a condition as
existed on the Commencement Date, ordinary wear and tear excepted, (b) a fully
operational, licensed and certified (if applicable) business at the Facility
including, at Tenant’s sole cost, any Alterations necessitated by, or imposed in
connection with, a change of ownership inspection survey for the transfer of
operation of any portion of the Facility to Landlord or its designee, and (c)
all patient charts and resident records along with appropriate resident consents
if necessary and copies of all of its books and records relating to the Business
and the Premises. Accordingly, except as required to secure accounts receivable
financing with respect to the Facility, Tenant shall not at any time during or
after the Term seek to transfer, surrender, allow to lapse, or grant any
security interest or any other interest in and to the licenses, permits or
certifications relating to the Business or the Premises (except as may be
required in connection with any Tenant Financing) nor shall Tenant commit or
omit any act that would jeopardize the Business or any licensure or
certification of the Facility. Tenant shall cooperate fully with Landlord or its
designee in transferring or obtaining all necessary licenses and certifications
for Landlord or its designee, and Tenant shall comply with all requests for an
orderly transfer of the Business, Facility licenses, and Medicare and Medicaid
certifications and possession at the time of its surrender of the Premises to
Landlord or its designee. Subject to all applicable laws, Tenant hereby assigns,
effective upon the Termination Date, all rights to operate the Facility to
Landlord or its designee, including all required licenses and permits and all
rights to apply for or otherwise

                        15

--------------------------------------------------------------------------------



obtain them, and all other nonproprietary Tenant Intangible Property relating to
any portion of the Premises. Notwithstanding the foregoing or any other language
to the contrary in this Lease, Tenant shall not be obligated to assign (i) any
national service contracts or other national vendor arrangements that apply to
facilities other than the Facility, (ii) any proprietary or licensed software,
computer programs or hardware, discs and/or similar technology personal to
Tenant, (iii) Tenant’s employee pagers, manuals, training materials, policies,
procedures and materials relating to the Facility, (iv) Tenant’s marketing
studies, analysis and similar materials related to Tenant’s business conducted
at the Premises and the market and potential market therefor, or (v) any
proprietary marks, trade names or other intellectual property of Tenant and/or
its Affiliates.


2.Removal of Tenant Personal Property. Provided that no Event of Default then
exists, in connection with the surrender of the Premises, Tenant may upon at
least five (5) business days prior notice to Landlord remove from the Premises
in a workmanlike manner all Tenant Personal Property, leaving the Premises in
good and presentable condition and appearance, including repair of any damage
caused by such removal; provided that Landlord shall have the right and option
to purchase the Tenant Personal Property for its then net book value during such
five (5) business day notice period, in which case Tenant shall so convey the
Tenant Personal Property to Landlord by executing a bill of sale in a form
reasonably required by Landlord. If there is any Event of Default then existing,
Tenant may not remove any Tenant Personal Property from the Premises and instead
will, on demand from Landlord, convey it to Landlord for no additional
consideration by executing a bill of sale in a form reasonably required by
Landlord. Title to any Tenant Personal Property which is not removed by Tenant
as permitted above upon the expiration of the Term shall, at Landlord’s
election, vest in Landlord; provided, however, that Landlord may remove and
store or dispose any or all of such Tenant Personal Property which is not so
removed by Tenant without obligation or accounting to Tenant.


3.Management of Premises. Commencing on the Termination Date, Landlord or its
designee, upon written notice to Tenant, may elect to assume the
responsibilities and obligations for the management and operation of the
Business, and Tenant agrees to reasonably cooperate to accomplish the transfer
of such management and operation without interrupting the operation of the
Business. Tenant agrees that Landlord or its designee may, pending the issuance
of new licenses and certifications to Landlord or its designee, manage and
operate the Business on a triple net basis, and shall be entitled to all
revenues of the Business during such period, and to use any and all licenses,
certifications or provider agreements issued to Tenant by any federal, state or
other governmental authority for operation of the Business, if permitted by any
such governmental authority, at no additional cost or liability to Tenant;
provided that Landlord hereby agrees to indemnify and hold harmless Tenant
against any losses, claims or damages resulting from Landlord’s or its designees
use of Tenant’s license or provider agreements during such period. Tenant shall
not commit any act or be remiss in the undertaking of any act that would
jeopardize any licensure or certification of the Facility, and Tenant shall
comply with all requests for an orderly transfer of any and all Facility and
other licenses, Medicare and Medicaid certifications and possession of the
Premises at the time of any such surrender. If Landlord or its designee
exercises the right described above in this Section, the provisions of this
Section shall be self-operative and shall constitute a management agreement
between Tenant, on the one hand, and Landlord or its designee, on the other
hand, on the terms set forth above; provided, however, that upon the request of
Landlord or its designee, the parties shall negotiate and enter into a separate
management agreement on the terms set forth herein

                        16

--------------------------------------------------------------------------------



and to the extent on such other terms and provisions as may be reasonably agreed
to by Landlord or its designee and Tenant.


4.Holding Over. If Tenant shall remain in possession of the Premises after the
Termination Date, such possession shall be a month-to-month tenancy during which
time Tenant shall pay as rental on the first (1st) business day of each month
one hundred twenty-five percent (125%) of the monthly Rent payable with respect
to the last Lease Year, all additional charges accruing during the month and all
other sums, if any, payable by Tenant pursuant to this Lease. Nothing contained
herein shall constitute the consent, express or implied, of Landlord to the
holding over of Tenant after the Termination Date, nor shall anything contained
herein be deemed to limit Landlord’s remedies.


5.Survival. All representations, warranties, covenants and other obligations of
Tenant and Landlord under this Lease shall survive the Termination Date.


16.Certain Landlord Rights.


1.Entry and Examination of Records. Landlord and its representatives may enter
any portion of the Premises at any reasonable time after reasonable notice to
Tenant to inspect the Premises for compliance or to exhibit the Premises for
sale, lease or mortgaging or for any other reason; provided that no such notice
shall be required in the event of an emergency, upon an Event of Default or to
post notices of non-responsibility under any mechanic’s or materialman’s lien
law. No such entry shall unreasonably interfere with residents, patients,
patient care or the Tenant’s operation of the Facility. During normal business
hours, Tenant will permit Landlord and its representatives, inspectors and
consultants to examine all contracts, books and financial and other records
(wherever kept) relating to Tenant’s operations of the Facility. Landlord
acknowledges and agrees that any inspection or other entry onto the Premises by
Landlord or its agents shall be subject to all laws and insurance requirements,
including without limitation, the Administrative Simplification provisions of
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and
any other security, health, safety or resident confidentiality requirements.
Landlord acknowledges and agrees that neither Landlord nor its agents shall need
access to, nor shall they use or disclose, any PHI of Tenant. In the event
Landlord or its Agents, regardless as to whether the disclosure is inadvertent
or otherwise, discovers any PHI, Landlord agrees to take reasonable steps to
maintain and to require its Agents to maintain, the privacy and confidentiality
of such PHI. The parties agree that the foregoing does not create, and is not
intended to create, a “business associate” relationship between the parties as
that term is defined by the Privacy Standards. “Protected health information” or
“PHI” shall have the meaning defined by the Standards for Privacy of
Individually Identifiable Health Information, 45 C.F.R. Part 160 and Subparts A
and E of Part 164 (the “Privacy Standards”), as promulgated by the Department of
Health and Human Services (“HHS”) pursuant to HIPAA. As used in this Lease,
“Agents” means such party’s agents, contractors, subcontractors, directors,
officers and employees.


2.Grant Liens. This Lease shall be subordinate to the right, title, and interest
of any Facility Mortgagee. Tenant shall at any time hereafter, on demand of
Prime Landlord or the Facility Mortgagee, without expense to Tenant, execute any
instruments which may reasonably be required by such party for the purpose of
evidencing the subordination of this Lease to the lien or security of such
party, so long as such instrument provides that the Facility Mortgagee shall
recognize the rights of Tenant under this Lease so long as no Event

                        17

--------------------------------------------------------------------------------



of Default shall exist and further provided that Tenant’s occupancy and other
rights hereunder shall not be disturbed if any such Person takes possession of
the Premises through foreclosure proceeding or otherwise. If the holder of any
of said instruments or deeds to secure debt shall hereafter succeed to the
rights of Landlord under this Lease or to Prime Landlord under the Prime Lease,
Tenant shall, at the option of such holder or a purchaser at any foreclosure or
sale under power, attorn to and recognize such successor as Tenant’s landlord
under this Lease, provided that such attornment shall be conditioned upon the
Facility Mortgagee and Landlord executing and delivering to Tenant a
commercially reasonable subordination, non-disturbance and attornment agreement.
Notwithstanding the foregoing or any other language to the contrary in this
Lease, with Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, the security interests and liens granted to
Landlord in this Section 16.2 or elsewhere in this Agreement shall be
subordinated to any first priority security interest granted in connection with
accounts receivable financing secured by Tenant so long as (a) Tenant’s
financiers execute an intercreditor agreement with the Facility Mortgagee in
form and substance reasonably acceptable to Facility Mortgagee, and (b) no Event
of Default exists hereunder.


3.Estoppel Certificates. Each party agrees, within ten (10) business days
following written request by the other, to have an authorized representative
execute, acknowledge and deliver to the other a written statement certifying (a)
that this Lease, together with any specified modifications, is in full force and
effect, (b) the dates to which Rent and additional charges have been paid, (c)
that no default by either party exists or specifying any such default, and (d)
as to such other matters as the requesting party may reasonably request.


4.Conveyance Release. If Landlord or any successor owner shall transfer any
portion of the Premises in accordance with this Lease and in connection
therewith cause the successor owner to assume Landlord’s obligations hereunder
in writing, they shall thereupon be released from all future liabilities and
obligations hereunder arising or accruing from and after the date of such
conveyance or other transfer, which instead shall thereupon be binding upon the
new owner.


17.Assignment and Subletting. Except as otherwise expressly permitted in this
Lease, without Landlord’s prior written consent, in its sole and absolute
discretion, Tenant shall not assign this Lease, or Lease all or any part of the
Premises, or permit the use of the Premises by any party other than Tenant. This
prohibition includes an assignment or subletting to or by a receiver or trustee
in any federal or state bankruptcy, insolvency, or other proceeding. For
purposes of this Section, a sale or transfer of all or a controlling ownership
interest in Tenant or a merger or other combination by Tenant or a sale of all
or substantially all of Tenant’s assets in lieu thereof shall be deemed an
assignment or other transfer of this Lease. Notwithstanding the foregoing,
Tenant may, without Landlord’s prior written consent, assign this Lease or
sublet the Premises or any portion thereof to an Affiliate of Tenant if all of
the following are first satisfied: (w) such Affiliate fully assumes Tenant’s
obligations hereunder; (x) Tenant remains fully liable hereunder; (y) the use of
the applicable portion of the Premises remains unchanged; and (z) Landlord in
its reasonable discretion shall have approved the form and content of all
documents for such assignment or sublease and received an executed counterpart
thereof. For the absence of doubt, Tenant shall be permitted to enter into a
management agreement with an Affiliate of Tenant without obtaining Landlord’s
consent thereto.



                        18

--------------------------------------------------------------------------------



18.Damage by Fire or Other Casualty. Tenant shall promptly notify Landlord of
any damage or destruction of any portion of the Premises (a “Casualty”) and
diligently repair or reconstruct such portion of the Premises to a like or
better condition than existed prior to such damage or destruction. Any net
insurance proceeds payable with respect to the Casualty shall be paid directly
to Landlord and, if an Event of Default has not occurred hereunder, may be used
for the repair or reconstruction of the applicable portion of the Premises
pursuant to Landlord’s disbursement requirements and subject to the provisions
of the Facility Mortgage Documents and the release of insurance proceeds by the
Facility Mortgagee, if any. If such proceeds are insufficient, Tenant shall
provide the required additional funds; if they are more than sufficient, the
surplus shall belong and be paid to Tenant. Except as expressly provided in the
last sentence of this Section 18, Tenant shall not have any right under this
Lease, and hereby waives all rights under applicable law, to abate, reduce or
offset Rent by reason of any damage or destruction of any portion of the
Premises by reason of an insured or uninsured Casualty. If the Facility
Mortgagee does not agree to release all of the insurance proceeds to reimburse
Tenant and Landlord does not agree to reimburse Tenant up to the amount of such
insurance proceeds in the event of a Casualty that renders the Facility
unsuitable for its Permitted Use, Tenant shall have the right to terminate this
Lease and remove the Facility from the Portfolio. Upon the removal of the
Facility from the Portfolio, this Lease shall be of no further force or affect,
except for any obligations or liability of any party hereunder that accrued on
or prior to the date of the Casualty. In the event of a Casualty that does not
render the Facility unsuitable for its Permitted Use, Tenant shall restore the
Facility to substantially the same condition as existed immediately before the
partial Casualty in accordance with the provisions of this Section 18, and the
Rent shall be reduced on a pro rata basis based upon the number of beds removed
from service and otherwise taking into consideration all relevant factors
affecting the Facility resulting from such partial Casualty.


19.Condemnation. Except as provided to the contrary in this Section 19, this
Lease shall not terminate and shall remain in full force and effect in the event
of a taking or condemnation of the Premises (a “Taking”), or any portion
thereof, and Tenant hereby waives all rights under applicable law to abate,
reduce or offset rent by reason of such Taking. If during the Term all or
substantially all (a “Complete Taking”) or a smaller portion (a “Partial
Taking”) of the Premises is taken or condemned by any competent public or
quasi-public authority, then (a) in the case of a Complete Taking, Tenant may at
its election made within thirty (30) days of the effective date of such Taking,
terminate this Lease and remove the Facility from the Portfolio effective as of
the effective date of such termination, or (b) in the case of a Partial Taking,
the Rent shall be abated to the same extent as the resulting diminution in Fair
Market Value of the applicable portion of the Premises. The resulting diminution
in Fair Market Value on the effective date of a Partial Taking shall be as
established pursuant to Exhibit “G”. Landlord alone shall be entitled to receive
and retain any award for a taking or condemnation other than a temporary taking;
provided, however, Tenant shall be entitled to submit its own claim in the event
of any such taking or condemnation with respect to the value of Tenant’s
leasehold interest in any portion of the Premises and/or the relocation costs
incurred by Tenant as a result thereof. In the event of a temporary taking of
less than all or substantially all of the Premises, Tenant shall be entitled to
receive and retain any and all awards for the temporary taking and the Rent due
under this Lease shall be not be abated during the period of such temporary
taking.


20.Indemnification.



                        19

--------------------------------------------------------------------------------



1.Tenant Indemnification. Tenant agrees to protect, indemnify, defend and save
harmless Landlord, its members, managers, Affiliates, directors, officers,
shareholders, agents and employees (the “Landlord Indemnified Parties”) from and
against any and all foreseeable or unforeseeable liability, expense, loss, cost,
deficiency, fine, penalty or damage (including consequential or punitive
damages) of any kind or nature, including reasonable attorneys’ fees, from any
third party suits, claims or demands, on account of any matter or thing, action
or failure to act arising out of or in connection with Tenant’s occupancy of the
Facility in accordance with this Lease, the Premises (arising after the
Commencement Date) or the operations of Tenant on any portion of the Premises,
including, without limitation, (a) the breach by Tenant of any of its
representations, warranties, covenants or other obligations hereunder, (b) any
Protest, (c) all Environmental Activities on any portion of the Premises by
Tenant, Hazardous Materials Claims caused by Tenant or violations by Tenant of a
Hazardous Materials Law with respect to any portion of the Premises (which
occurred on or after the Commencement Date), and (d) upon or following the
Termination Date, the correction of all deficiencies of a physical matter
identified by and any liability assessed or asserted by, any governmental agency
or Medicare or Medicaid providers as a result of or arising out or in connection
with this Lease or the related change in ownership inspection and audit
(including any overpayment to any Medicare, Medicaid or other third party
payor). Tenant, at its expense, shall contest, resist and defend any such claim,
action or proceeding asserted or instituted against Landlord or any Landlord
Indemnified Parties with counsel acceptable to Landlord and shall not, under any
circumstances, compromise or otherwise dispose of any suit, action or proceeding
without obtaining Landlord’s written consent. Landlord, at its election and sole
cost and expense, shall have the right, but not the obligation, to participate
in the defense of any claim for which Landlord or any Landlord Indemnified
Parties are indemnified hereunder. If Tenant does not act promptly and
completely to satisfy its obligations hereunder, Landlord may resist and defend
any such claims or causes of action against Landlord or any Landlord Indemnified
Party at Tenant’s sole cost.


2.Excluded Events. Notwithstanding anything herein to the contrary, Tenant shall
have no obligation to indemnify, defend or hold harmless any person or entity
with respect to the Excluded Events. “Excluded Events” shall include: (i)
Landlord’s breach of its duty of maintenance as contained in Sections 9.2 (b)
through (e) above; (ii) the acts or omissions of Prime Landlord, Landlord or
their respective agents, employees, contractors, representatives, permittees,
licensees, officers, directors or other lessees while on or about the Premises
or surrounding areas, whether during an inspection, while performing repairs, or
otherwise; (iii) for matters covered by workers compensation insurance; and (iv)
matters described on Exhibit “D” attached hereto.


21.Disputes. If any party brings any action to interpret or enforce this Lease,
or for damages for any alleged breach, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs as awarded by the court in addition to all
other recovery, damages and costs.


EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, TENANT’S USE AND OCCUPANCY OF ANY PORTION
OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR
THE ENFORCEMENT OF ANY REMEDY.

                        20

--------------------------------------------------------------------------------



22.Notices. All notices and demands, certificates, requests, consents, approvals
and other similar instruments under this Lease shall be in writing and sent by
personal delivery, U. S. certified or registered mail (return receipt requested,
postage prepaid) or FedEx or similar generally recognized overnight carrier
regularly providing proof of delivery, addressed as follows:


If to Tenant:


c/o Aria Health Group, LLC
2 Office Park Circle, Suite 110
Birmingham, Alabama 35223-2512
Attention: President
If to Prime Landlord or Landlord:
c/o AdCare Health Systems, Inc.
Two Buckhead Plaza
3050 Peachtree Road NW, Suite 355
Atlanta, Georgia 30305
Attention: Chief Executive Officer



With copy to:


Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
1800 Republic Centre
633 Chestnut Street
Chattanooga, Tennessee 37450
Attention: Richard D. Faulkner, Jr.
 



A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notwithstanding
anything to the contrary contained herein, the Termination Notice set forth in
Section 2.3 above may, in addition to the methods set forth in this Section 22,
be given by one party to the other either telephonically or via e-mail to the
following addresses:


If to Tenant:


blaine.brint@ariahg.com 
with a copy to rfaulkner@bakerdonelson.com
If to Prime Landlord or Landlord:


bill.mcbride@adcarehealth.com 
with a copy to gyoura@hnzw.com





23.Compliance with Facility Mortgage Documents.


(a)If Landlord, Prime Landlord or an Affiliate of Landlord refinances the
Facility, including with a loan that is insured by the United States Department
of Housing and Urban Development (“HUD”), Tenant acknowledges and agrees that it
shall execute and deliver any and all documentation required by a Facility
Mortgagee or HUD in connection therewith to obtain the approval of this Lease;
provided, however, Tenant shall not incur any material expense or suffer a
material adverse economic impact as a result of such cooperation.
(b)Tenant acknowledges that any Facility Mortgage Documents executed by
Landlord, Prime Landlord or an Affiliate of Landlord may impose certain

                        21

--------------------------------------------------------------------------------



obligations on the “borrower” or other counterparty thereunder to comply with or
cause the operator and/or lessee of a Facility to comply with all
representations, covenants and warranties contained therein relating to such
Facility and the operator and/or lessee of such Facility. Accordingly, and
notwithstanding anything contained in this Lease to the contrary, Tenant agrees
to comply with those certain Facility Mortgage Document covenants as more
specifically set forth on Exhibit “H” attached hereto and made a part hereof,
for so long as any Facility Mortgage encumbers the Premises or any portion
thereof or interest therein. Tenant agrees that the requirements, expressly
including, without limitation, insurance, affirmative financial, occupancy or
other performance requirements or covenants, set forth on Exhibit “H” shall
prevail to the extent of any conflict with any other express term of this Lease.
If Landlord enters into any new Facility Mortgage that would result in a change
to the requirements on Exhibit “H” or that would otherwise conflict with the
terms and provisions of this Lease, the parties agree to cooperate to amend this
Lease to so reflect such new requirements, provided that Landlord and Tenant
shall not agree to any changes that would materially or adversely impact
Tenant’s operation of the Facility pursuant to the terms of this Lease,
including with respect to Tenant’s insurance or other costs.


(c)Landlord acknowledges that (i) the Facility Mortgage Documents shall include
no liens on the Tenant Property and (ii) any Facility Mortgagee shall enter into
an intercreditor agreement with any lender of Tenant requesting same.


24.Cooperation. Tenant agrees that should Landlord and Landlord’s Affiliates
desire to consolidate all of their subleases with Tenant and Tenant’s Affiliates
into one master Lease, Tenant shall cooperate with Landlord and Landlord’s
Affiliates in so documenting such consolidation, provided, however, that such
documentation does not result in any material cost to Tenant as a result of such
cooperation.


25.Miscellaneous. This Lease has been freely and fairly negotiated, and all
provisions shall be interpreted according to their fair meaning and shall not be
strictly construed against any party. While nothing contained in this Lease
should be deemed or construed to constitute an extension of credit by Landlord
to Tenant, if a portion of any payment made to Landlord is deemed to violate any
applicable laws regarding usury, such portion shall be held by Landlord to pay
the future obligations of Tenant as such obligations arise and if Tenant
discharges and performs all obligations hereunder, such funds will be reimbursed
(without interest) to Tenant on the Termination Date. If any part of this Lease
shall be determined to be invalid or unenforceable, the remainder shall
nevertheless continue in full force and effect. Time is of the essence, and
whenever action must be taken (including the giving of notice or the delivery of
documents) hereunder during a certain period of time or by a particular date
that ends or occurs on a Saturday, Sunday or federal holiday, then such period
or date shall be extended until the immediately following business day. Whenever
the words “including”, “include” or “includes” are used in this Lease, they
shall be interpreted in a non-exclusive manner as though the words “without
limitation” immediately followed. Whenever the words day or days are used in
this Lease, they shall mean “calendar day” or “calendar days” unless expressly
provided to the contrary. The titles and headings in this Lease are for
convenience of reference only and shall not in any way affect the meaning or
construction of any provision. Unless otherwise expressly provided, references
to any “Section” mean a section of this Lease (including all subsections), to
any “Exhibit” or “Schedule” mean an exhibit or schedule attached hereto or to
“Medicare” or “Medicaid” include any successor program. If more than one Person
is Tenant hereunder, their liability and obligations hereunder shall be joint
and several. Promptly

                        22

--------------------------------------------------------------------------------



upon the request of either party and at its expense, the parties shall prepare,
enter into and record a suitable short form memorandum of this Lease. This Lease
(a) contains the entire agreement of the parties (together with the Transfer
Agreement) as to the subject matter hereof and supersedes all prior or
contemporaneous verbal or written agreements or understandings, (b) may be
executed in several counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same document, (c) may only be amended
by a writing executed by the parties, (d) shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties, (e) shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Arkansas, and (f) incorporates by this reference any Exhibits and
Schedules attached hereto.


26.Relationship of Lease and Prime Lease. Landlord represents and warrants to
Tenant that Landlord has the right, power and authority to execute and deliver
this Lease and the right to sublease the Premises to Tenant as contemplated
herein for the entire Term of this Lease. Landlord shall not terminate or permit
the Prime Lease to be terminated, or modify or amend the Prime Lease. Landlord
covenants and agrees to comply with the provisions of the Prime Lease in all
respects. Landlord shall indemnify, defend and hold harmless Tenant and its
members, managers, officers, owners and agents from and against any and all
claims, losses, damages, expenses or liabilities arising out of the
non-compliance of the Landlord with the terms and provisions of the Prime Lease.
Prime Landlord hereby consents to this Lease and the covenants and provisions
contained herein. In order to assure Tenant’s possession of the Premises upon
the terms and conditions set forth in this Lease, Prime Landlord agrees to
execute and deliver, prior to the Commencement Date, the Recognition Agreement
in the form attached hereto as Exhibit “I”.


27.Incorporation by Reference. If any of the express provisions of this Lease
shall conflict with any of the provisions of the Prime Lease, such conflict
shall be resolved in every instance in favor of the express provisions of this
Lease. Prime Landlord agrees that the Prime Lease shall be automatically amended
to give full force and effect to Tenant’s rights under this Lease.


28.Prior Acts and Existing Conditions. Notwithstanding anything herein to the
contrary, Tenant shall not be responsible for and Landlord and Prime Landlord
hereby agree to indemnify and hold harmless Tenant against (i) any conditions
existing at the Premises prior to the Commencement Date and (ii) any obligations
or matters arising or accruing prior to the Commencement Date, including,
without limitation, the Deferred Maintenance Items, injury to person or property
and the release of Hazardous Materials at the Premises.


29.Quiet Enjoyment. Tenant, upon paying the Rent and all other charges herein
provided, and for observing and keeping the covenants, agreements, terms and
conditions of this Lease on its part to be performed, shall lawfully and quietly
hold, occupy and enjoy the Premises during the Term, and shall enjoy its rights
under this Lease without hindrance by Landlord or Prime Landlord or by any other
person or persons.


30.Exhibits. The Parties acknowledge that all exhibits will not be attached at
the time this Lease is executed. All exhibits shall be subject to the sole
discretion of each Party.


[SIGNATURES ON NEXT PAGE]

                        23

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Lease has been executed by Prime Landlord, Landlord and
Tenant as of the date first written above.




PRIME LANDLORD:


NORTHRIDGE HC&R PROPERTY HOLDINGS, LLC, a Georgia limited liability company
                        
 
 
By:
/s/ William McBride
 
Name:
William McBride
Title:
Manager





LANDLORD:


NORTHRIDGE HC&R NURSING, LLC,
a Georgia limited liability company
                        
 
 
By:
/s/ William McBride
 
Name:
William McBride
Title:
Manager





TENANT:


HIGHLANDS OF NORTH LITTLE ROCK JOHN ASHLEY, LLC, a Delaware limited liability
company
                        
 
 
By:
/s/ R. Denny Barnett
 
Name:
R. Denny Barnett
Title:
Chief Manager








--------------------------------------------------------------------------------



INDEX OF EXHIBITS AND SCHEDULES




A-1    Legal Description


A-2    Landlord Personal Property


B    Certain Definitions


C    Landlord’s Wire Instructions


D    As-Is Exceptions


E    Deferred Maintenance Items


F    Financial, Management and Regulatory Reports


G    Fair Market Value Determination Process


H    Facility Mortgagee Specific Requirements


I    Form of Recognition Agreement






Schedule 1    Related Facilities



--------------------------------------------------------------------------------





EXHIBIT “A-1”
LEGAL DESCRIPTION




Address: 2501 John Ashley Dr., North Little Rock, Arkansas 72114


Lot 1, Oak Manor Addition to the City of North Little Rock, Pulaski County,
Arkansas, as shown on plat recorded in Book 1064, Page 291, records of Pulaski
County, Arkansas
































































Exhibit A-1



--------------------------------------------------------------------------------





EXHIBIT “A-2”
LANDLORD PERSONAL PROPERTY
“Landlord Personal Property” means: (i) all personal property used in the
operation or management of the Facility, including machinery, equipment,
furniture, furnishings, beds, computers, signage, trade fixtures or other
personal property and consumable inventory and supplies, including any and all
such personal property replaced by Tenant or required by the state in which the
Facility is located or any other governmental entity to operate the Facility,
and (ii) all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans, and other plans and studies that relate to the Facility;
provided, however, that Landlord Personal Property shall not include: any
vehicles used in connection with the operation of the Facility.




















Exhibit A-2



--------------------------------------------------------------------------------





EXHIBIT “B”
CERTAIN DEFINITIONS


For purposes of this Lease, the following terms and words shall have the
specified meanings:


“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.


“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.


“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.


“Facility Mortgage” shall mean any mortgage, deed of trust or other security
agreement or lien encumbering the Premises or any portion thereof and securing
an indebtedness of Prime Landlord or any Affiliate of Prime Landlord or any
ground, building or similar lease or other title retention agreement to which
the Premises or any portion thereof is subject from time to time.


“Facility Mortgagee” shall mean the holder or beneficiary of a Facility Mortgage
and any other rights of the lender, credit party or lessor under the applicable
Facility Mortgage Documents.


“Facility Mortgage Documents” shall mean with respect to each Facility Mortgage
and Facility Mortgagee, the applicable Facility Mortgage, loan or credit
agreement, lease, note, collateral assignment instruments, guarantees, indemnity
agreements and other documents or instruments evidencing, securing or otherwise
relating to the loan made, credit extended, lease or other financing vehicle
pursuant thereto.


“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants which pose a hazard to any
portion of the Premises or to Persons on or about any portion of the Premises or
cause any portion of the Premises to be in violation of any Hazardous Materials
Laws; (b) asbestos in any form which is friable; (c) urea formaldehyde in foam
insulation or any other form; (d) transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million or any other more restrictive standard then
prevailing; (e) medical wastes and biohazards not disposed of in accordance with
applicable law; (f) radon gas; and (g) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of any portion of the Premises or the owners and/or occupants of
property adjacent to or surrounding any portion of the Premises, including,
without limitation, any materials or



--------------------------------------------------------------------------------



substances that are listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) as amended from time to time.


“Hazardous Materials Claims” shall mean any and all enforcement, clean up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against any portion of the
Premises, Landlord or Tenant relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.


“Hazardous Materials Laws” shall mean any laws, ordinances, regulations, rules,
orders, guidelines or policies relating to the environment, health and safety,
Environmental Activities, Hazardous Materials, air and water quality, waste
disposal and other environmental matters.


“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.


































Exhibit B



--------------------------------------------------------------------------------





EXHIBIT “C”
LANDLORD’S WIRE INSTRUCTIONS


















































Exhibit C



--------------------------------------------------------------------------------





EXHIBIT “D”
“AS-IS” EXCEPTIONS




[see attached]














































Exhibit D



--------------------------------------------------------------------------------





EXHIBIT “E”
DEFERRED MAINTENANCE ITEMS FOR ALL RELATED FACILITIES


Facility
Date of Report
Immediate Costs
Comments
Bentonville
February 2014
$6,900
Overlay asphalt, dumpster enclosure
$13,000
Removal of concrete steps, repave ramp foundation, cleaning/repairing/caulking
exterior walls
Total: $19,900
Homestead
May 2011
$12,500
Modify parking spaces, restrooms and drinking fountain for accessibility (ADA)
Total: $12,500
Heritage Park
February 2014
$840
Concrete parking stripes
$102,750
Roof-tar/gravel, exterior wall caulking, wood framing repair
Total: $103,590
River Valley
To be added prior to Failure of Conditions Termination Date
Stone County Nursing
July 2011
$3,000
Insulate building, seal wood deck, seal joints/cracks and paint building; repair
impact damage; replace 1965 vintage windows; replace roofing
(Future costs are $251,000 for these items)
$17,050
Add path of travel at main entrance; add parking spaces; add drinking fountain
(ADA)
Total: $20,050
Stone County Residential
February 2014
$750
Repair damaged siding, paint banister, repair fence
$250
Water heaters must be inspected and certified by state
$250
Repair alarm
$12,000
Complete repairs to water-damaged units
Total: $13,250











                    


                        
Exhibit E



--------------------------------------------------------------------------------





West Markham
February 2014
$14,000
Repair alligatoring in drive lanes
$2,000
Fire hoses lack current inspection certifications
$1,500
One of the steamers in the kitchen is not operational and the oven requires
calibration
Total: $17,500
Woodland Hills
January 2012
$3,000
Repair sidewalks, patch, overlay and seal coat asphalt
(Future costs are $32,500 for these items)
$7,000
Concrete slab repairs, paint exteriors, replace sealant, replace windows replace
roofs
(Future costs are $97,700 for these items)
$1,700
replace boilers split systems, RTUs, compressors and FCUs (Future costs are
$408,300 for these items)
$2,000
Accessible paring, directional signage, drinking fountain (ADA)
Total: $13,700
Northridge
January 2012
$9,800
Install van accessible space, install high/low drinking fountain (ADA)
Total: $9,800
Cumberland
January 2012
$200
Install access aisles (ADA)
Total: $200











                    


                        










2



--------------------------------------------------------------------------------





EXHIBIT “F”
FINANCIAL, MANAGEMENT AND REGULATORY REPORTS


REPORT
DUE DATE
Monthly financial reports concerning the Business at the Facility consisting of:
(1)a balance sheet;
(2)a reasonably detailed income statement showing, among other things, gross
revenues;
(3)total patient days;
(4)occupancy; and
(5)payor mix. (All via e-mail to [suggest: financials@adcarehealth.com])
Thirty (30) days after the end of each calendar month
Quarterly financial statements of Tenant (via e-mail to financials@nhp-reit.com)
Thirty-Five (35) days after the end of each of the first three quarters of the
fiscal year of Tenant
If required by Facility Mortgagee or by regulatory authority, annual financial
statements of Tenant audited by a reputable certified public accounting firm
(via e-mail to financials@nhp-reit.com)
Seventy-Five (75) days after the fiscal year end of Tenant
Regulatory reports with respect to the Facility, as follows:
(1)all federal, state and local licensing and reimbursement certification
surveys, inspection and other reports received by Tenant as to any portion of
the Premises and any portion of the Business, including state department of
health licensing surveys;
(2)Medicare and Medicaid certification surveys; and
(3)life safety code reports.
Five (5) business days after receipt
Reports of regulatory violations, by written notice of the following:
(1)any violation of any federal, state or local licensing or reimbursement
certification statute or regulation, including Medicare or Medicaid;
(2)any suspension, termination or restriction placed upon Tenant or any portion
of the Premises, the operation of any portion of the Business or the ability to
admit residents or patients; or
(3)any violation of any other permit, approval or certification in connection
with any portion of the Premises or any portion of the Business, by any federal,
state or local authority, including Medicare or Medicaid.
Two (2) business days after receipt
Cost Reports
Fifteen (15) days after filing

















Exhibit F



--------------------------------------------------------------------------------





EXHIBIT “G”
FAIR MARKET VALUE


“Fair Market Value” means the fair market value of the Premises or applicable
portion thereof on a specified date as agreed to by the parties, or failing such
agreement within ten (10) days of such date, as established pursuant the
following appraisal process. Each party shall within ten (10) days after written
demand by the other party select one MAI Appraiser to participate in the
determination of Fair Market Value. For all purposes under this Lease, the Fair
Market Value shall be the fair market value of the Premises or applicable
portion thereof unencumbered by this Lease. Within ten (10) days of such
selection, the MAI Appraisers so selected by the parties shall select a third
(3rd) MAI Appraiser. The three (3) selected MAI Appraisers shall each determine
the Fair Market Value of the Premises or applicable portion thereof within
thirty (30) days of the selection of the third appraiser. To the extent
consistent with sound appraisal practices as then existing at the time of any
such appraisal, and if requested by Landlord, such appraisal shall be made on a
basis consistent with the basis on which the Premises or applicable portion
thereof were appraised at the time of their acquisition by Landlord. Tenant
shall pay the fees and expenses of any MAI Appraiser it retains pursuant to this
Exhibit. Landlord shall pay the fees and expenses of any MAI Appraiser it
retains pursuant to this Exhibit. Each party shall pay half the fees and
expenses of the third MAI Appraiser selected by the respective MAI Appraisers
selected by each of the parties.


If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value of the Premises or applicable portion
thereof in accordance with the provisions of this Exhibit and the Fair Market
Value so determined shall be binding upon the parties. If the MAI Appraisers
selected by the parties are unable to agree upon a third (3rd) MAI Appraiser
within the time period set forth in the foregoing paragraph, either party shall
have the right to apply to the presiding judge of the court of original trial
jurisdiction in the county in which the Premises or applicable portion thereof
are located to name the third (3rd) MAI Appraiser. The cost of such application
to the presiding judge shall be equally shared by the parties.


Within five (5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value of the Premises or
applicable portion thereof. If a majority are unable to determine the fair
market value at such meeting, the three (3) appraisals shall be added together
and their total divided by three (3). The resulting quotient shall be the Fair
Market Value. If, however, either or both of the low appraisal or the high
appraisal are more than ten percent (10%) lower or higher than the middle
appraisal, any such lower or higher appraisal shall be disregarded. If only one
(1) appraisal is disregarded, the remaining two (2) appraisals shall be added
together and their total divided by two (2), and the resulting quotient shall be
such Fair Market Value. If both the lower appraisal and higher appraisal are
disregarded as provided herein, the middle appraisal shall be such Fair Market
Value. In any event, the result of the foregoing appraisal process shall be
final and binding.


“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the Society of Real Estate Appraisers, or, if such
organizations no longer exist or certify appraisers, such successor organization
or such other organization as is approved by Landlord.




Exhibit G



--------------------------------------------------------------------------------





EXHIBIT “H”
FACILITY MORTGAGE SPECIFIC REQUIREMENTS


[see attached]












































Exhibit H



--------------------------------------------------------------------------------







EXHIBIT “I”
FORM OF RECOGNITION AGREEMENT






THIS INSTRUMENT PREPARED BY
AND RETURN TO:
Richard D. Faulkner, Jr., Esq.
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
1800 Republic Centre
633 Chestnut Street
Chattanooga Tennessee 37450




THIS AGREEMENT is made as of the ____ day of _____________, 2015, between
____________________ Property Holdings, LLC, a Georgia limited liability company
having an address at Two Buckhead Plaza, 3050 Peachtree Road NW, Suite 355,
Atlanta, Georgia 30305 (“Prime Landlord”) and Highlands of _________________,
LLC, a Delaware limited liability company having an address at 2 Office Park
Circle, Suite 110, Birmingham, Alabama 35223-2512 _________________________
(“Tenant”).


RECITALS


(i)Prime Landlord is the owner of that certain property known as _____________,
located in _____________________________, and more particularly described in
Schedule A attached hereto (the “Property”); and


(ii)____________________, a Georgia limited liability company (“Landlord”) has
entered into a certain Facility Lease for the Property dated __________________
with Prime Landlord (“Prime Lease”); and


(iii)Landlord and Tenant have entered into a Sublease Agreement for the Property
dated ________ (“Sublease”); and


(iv)Prime Landlord and Tenant desire to assure Tenant’s possession of the
Property upon the terms and conditions set forth in the Sublease, irrespective
of a termination or expiration of the Prime Lease, pursuant to the terms and
conditions set forth below.


NOW, THEREFORE, it is agreed as follows:


1. Prime Landlord hereby consents to and approves the Sublease and all of the
terms, covenants and provisions thereof, and agrees that the exercise by Tenant
of any of the rights, remedies and options contained therein shall not
constitute a default under the Prime Lease.


2. Prime Landlord warrants and represents as follows:





--------------------------------------------------------------------------------



a.that it is the owner of the Property;


b.that the Prime Lease is unmodified and is in full force and effect; and


c.that the term of the Prime Lease expires on _________________ and that
Landlord is not in default under the Prime Lease nor has any event occurred
which would after notice to Landlord and the passage of time become a default of
Landlord under the Prime Lease.


3.For so long as the Sublease shall remain in full force and effect, and
provided no Event of Default by Tenant then exists, after the receipt of notice
thereof and the expiration of any applicable cure period, Prime Landlord shall
not, in the exercise of any of the rights arising or which may arise out of the
Prime Lease or of any instrument modifying or amending the same or entered into
in substitution or replacement thereof, disturb or deprive Tenant in, or of, its
possession or its rights to possession of the Property or of any interest, right
or privilege granted to or inuring to the benefit of Tenant under the Sublease.


4.In the event of the termination of the Prime Lease by reentry, notice,
conditional limitation, surrender, summary proceeding or other action or
proceeding for any reason, including, without limitation, because Landlord has
exercised an option to terminate the Prime Lease; by operation of law; by mutual
agreement between Prime Landlord and Landlord; or otherwise, or, if the Prime
Lease shall expire for any reason before any of the dates provided in the
Sublease for the termination of the initial or renewal Terms of the Sublease,
and if immediately prior to such surrender, termination or expiration the
Sublease shall be in full force and effect and no Event of Default by Tenant
then exists after the receipt of notice thereof and the expiration of any
applicable cure period:


a.Tenant shall not be made a party in any removal or eviction action or
proceeding nor shall Tenant be evicted or removed of its possession or its right
of possession be disturbed or in any way interfered with; and


b.the Sublease shall continue as a direct lease between Prime Landlord and
Tenant for the remainder of the term of the Sublease without the necessity of
executing a new sublease, on the same terms and conditions as are in effect
under the Sublease immediately preceding the termination of the Prime Lease.


5.Prime Landlord hereby waives and relinquishes any and all rights or remedies
against Tenant, pursuant to any lien, statutory or otherwise, that it may have
against the Tenant Property, as that term is defined in the Sublease.


6.Prime Landlord hereby acknowledges and agrees that any payment of rent or any
other amount by Tenant (or any rent credited to Tenant as a result of an offset)
pursuant to the terms of the Sublease shall satisfy all rent requirements under
the Prime Lease.


7.This Agreement contains the entire agreement between the parties with respect
to the subject matter hereof and cannot be changed, modified, waived or



--------------------------------------------------------------------------------



canceled except by an agreement in writing executed by the party against whom
enforcement of such modification, change, waiver or cancellation is sought.


8.Invalidation of any of the provisions contained in this Agreement, or of the
application thereof to any person by judgment or court order shall in no way
affect any of the other provisions hereof or the application thereof to any
other person and the same shall remain in full force and effect.


9.This Agreement and the covenants herein contained shall run with the land and
be binding upon Prime Landlord and its successors and assigns.


10.This Agreement may be executed in several counterparts, each of which shall
be deemed an original. The signatures to this Agreement may be executed on
separate pages, and when attached to this Agreement shall constitute one
complete document.


11.This Agreement shall be interpreted in accordance with the laws of the State
of Arkansas.


12.This Agreement shall be binding on and shall inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.


[remainder of page intentionally left blank]






















































Exhibit I



--------------------------------------------------------------------------------





    
IN WITNESS WHEREOF, the parties have caused this instrument to be executed under
seal effective as of the date first above written.




PRIME LANDLORD:


________________ PROPERTY HOLDINGS, LLC




Name:    ________________________
Title:    ________________________






TENANT:


HIGHLANDS OF ___________________, LLC




Name:    ________________________
Title:    ________________________








[[ADD ACKNOWLEDGMENT]]
















































Exhibit I



--------------------------------------------------------------------------------









EXHIBIT A TO RECOGNITION AGREEMENT


Legal Description




























































































Exhibit I



--------------------------------------------------------------------------------





SCHEDULE 1
RELATED FACILITIES


Facility Name
Prime Landlord Affiliates
Landlord Affiliates
Tenant Affiliates
Address
Bed Number Facility Type
Bentonville Manor Nursing Home
Benton Property Holdings, LLC
Benton Nursing, LLC
Highlands of Bentonville, LLC
224 S. Main Street
Bentonville, AR 72712-5963
95 bed SNF
Homestead Manor Nursing Home
Homestead Property Holdings, LLC
Homestead Nursing, LLC
Highlands of Stamps, LLC
826 North Street
Stamps, AR 71860-4522
104 bed SNF
Heritage Park Nursing Center
Park Heritage Property Holdings, LLC
Park Heritage Nursing, LLC
Highlands of Rogers Dixieland, LLC
1513 S. Dixieland Road
Rogers 72758-4935
110 bed SNF
River Valley Health and Rehabilitation Center
Valley River Property Holdings, LLC
Valley River Nursing, LLC
Highlands of Fort Smith, LLC
5301 Wheeler Avenue
Fort Smith, AR 72901-8339
129 bed SNF
Stone County Nursing and Rehabilitation Center
Mt. V Property Holdings, LLC
Mountain View Nursing, LLC
Highlands of Mountain View SNF, LLC
706 Oak Grove Street
Mountain View, AR 72560-8601
97 bed SNF
Stone County Residential Care Facility
Mountain Top Property Holdings, LLC
Mountain Top ALF, LLC
Highlands of Mountain View RCF, LLC
414 Massey Avenue
Mountain View, AR 72560-6132
32 bed ALF
West Markham Sub Acute and Rehabilitation Center
Little Rock HC&R Property Holdings, LLC
Little Rock HC&R Nursing, LLC
Highlands of Little Rock West Markham, LLC
5720 West Markham Street
Little Rock, AR 72205-3328
154 bed SNF
Woodland Hills Healthcare and Rehabilitation
Woodland Hills HC Property Holdings, LLC
Woodland Hills HC Nursing, LLC
Highlands of Little Rock Riley, LLC
8701 Riley Dr.
Little Rock, AR 72205-6509
140 bed SNF
Northridge Healthcare and Rehabilitation
Northridge HC&R Property Holdings, LLC
Northridge HC&R Nursing, LLC
Highlands of Little Rock John Ashley, LLC
2501 John Ashley Dr.
North Little Rock, AR
72114-1815
140 bed SNF
Cumberland Health and Rehabilitation Center
APH&R Property Holdings, LLC
APH&R Nursing, LLC
Highlands of Little Rock South Cumberland, LLC
1516 South Cumberland Street
Little Rock, AR 72202-5065
120 bed SNF




